Barnard, P. J.
The appellant, The National City Bank of Brooklyn, is not a corporation having property of the judgment debtor, under section 394 of the Code. It is a depositary of the Bankrupt Court of the United States for the eastern district of New York. It has no power to pay out any of the funds so deposited, except upon a warrant of the assignee in bankruptcy, countersigned by the district judge, or by a register in bankruptcy of the district. The fund is in the Bankrupt Court, and is to be disposed of by order of that court. Bankrupt Law of 1867, § 37.
The Bankrupt Court has the sole jurisdiction over the bankrupt’s estate.
The order is reversed, with §10 costs.

Order reversed.